TO BE PUBLISHED

               jupmnt ~Inurf nf
                              2017 -SC-000025-KB
                                                 ~tttA[M /Al
                                                         [Q) ~ifT~ ~14t,; l(,;,.12..rr ,x.
TIMOTHY MICHAEL LONGMEYER                                               MOVANT




V.                            IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                          RESPONDENT



                             OPINION AND ORDER

      Timothy Michael Longmeyer, Kentucky Bar Association Member No.

84 787, in person and through counsel, moves this Court for leave to resign

under terms of permanent disbarment. The Kentucky Bar Association has no

objection to Longmeyer's motion.

                               I. BACKGROUND.

      Longmeyer was charged with and pied guilty to one count of bribery in

violation of 18 U.S.C.. § 666(a)(l)(B). Following Longmeyer's April 2016 guilty

plea, the KBA temporarily suspended him from the practice of law pursuant to

Supreme Court Rule (SCR) 3.166. That suspension remains in effect.

      Longmeyer's federal charge arose from actions he took while serving as

Secretary of the Personnel Cabinet. According to the Information and Plea

Agreement in the federal criminal case, Longmeyer, who was responsible for

administration of the Kentucky Employees' Health Plan (KEHP), received

$212,500 in illegal "kickbacks" from a consultant who provided services to
Humana and Anthem through KEHP. In September 2016, the federal court

accepted Longmeyer's plea, sentenced him to 70 months incarceration, and

ordered him to pay $203,500 in restitution.

      Approximately one month after Longmeyer entered into the plea

agreement, the Inquiry Commission issued a complaint stating that Longmeyer

violated SCR 3.130(8.4)(b) ("It is professional misconduct for a lawyer to:

commit a criminal act that reflects adversely on the lawyer's honesty,

trustworthiness or fitness as a lawyer in other respects"). No formal charges

have been issued. However, Longmeyer acknowledges that there is sufficient

evidence to support formal charges and to support a finding that he violated at

least SCR 3.130(8.4)(b). Therefore, Longmeyer seeks leave to resign under

terms of permanent disbarment.

                                 II. ANALYSIS.

      Based on our review of the record, the severity of the conduct in which

Longmeyer engaged, and our disciplinary precedent, we agree that permanent

disbarment is appropriate. Therefore, we grant Longmeyer's motion to resign

from the KBA under terms of permanent disbarment.

      It is therefore, ORDERED that:

1.    Movant, Timothy Michael Longmeyer, KBA No. 84 787 is permanently

      disbarred from the practice of law in the Commonwealth of Kentucky.

      Disbarment shall commence on the date of this order.

2.    Pursuant to SCR 3.390, Respondent, if h~ has not already done so, shall,

      within ten days from the entry of this Opinion and Order, notify all

                                        2
     clients in writing of his inability to represent them, and notify all courts

     in which he has matters pending of his suspension from the practice of

     law, and furni.sh copies of said letters of notice to the Office of Bar

     Counsel, assuming that this is necessary given that he is currently

     suspended from the practice of law and given his statement that he was

     not practicing law at the time the events in question took place;

3.   Pursuant to SCR 3.390, Respondent shall, to the extent possible and

     necessary, immediately cancel and cease any advertising activities in

     which he is engaged, assuming that this is necessary given that he is

     currently suspended from the practice of law and given his statement

     that he was not practicing law at the time the events in question took

     place;

4.   In accordance with SCR 3.450, Respondent is directed to pay the costs of

     this action iri the amount of $64.80, for which execution may issue from

     this Court upon finality of this Opinion and Order.

     All sitting. All concur.

     ENTERED: March 23, 2017.




                                        3